SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiffs-appellants Gina Malapanis and Computers Plus Center, Inc. appeal from a judgment entered on September 80, 2004 in the United States District Court for the District of Connecticut (Arterton, J.) dismissing the complaint for failure to state a claim. Plaintiffs alleged several procedural and substantive due process claims pursuant to 42 U.S.C. § 1983; a Fourth Amendment claim; and several state law constitutional, statutory, and common law claims. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews the district court’s Rule 12(b) dismissal de novo. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). Dismissal is only appropriate if it is “beyond doubt that the plaintiff can prove no set of facts which would entitle him or her to relief.” Id. However, the plaintiffs legal characterizations of fact need not be accepted as true. Lentell v. Merrill Lynch & Co., 396 F.3d 161, 174-75 (2d Cir.2005).
We have carefully considered plaintiffs’ arguments and find them to be without merit. The judgment of the district court is hereby AFFIRMED for substantially the reasons set forth in the district court’s well-reasoned opinions of September 14, 2004 and September 29, 2004.